DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 14 filed on March 1, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent Pub. No. 2017/0287381; already of record) in view of Seo et al (U.S. Patent Pub. No. 2016/0267831).

Regarding claim 1, Park discloses a display apparatus (1000) comprising: 
a display panel (DP) which displays an image, wherein the display panel comprises a plurality of pixels (PX1-PX3); 
a data driving circuit (DD) which applies a data voltage to a data line (DL1-DLm) of the display panel (DP), (fig. 1, [0056-0060]); and 
a gate driving circuit (GF) which applies a gate output signal to a gate line (GL1-GLn) of the display panel (DP), (fig. 9, [0148 and 0058]), 
wherein the gate driving circuit (GF) is disposed between opening portions (i.e. second gate circuits 210 of the gate driver GF are disposed between pixels PX1) in a display area (DA1) of the display panel (DP), (fig. 9, [0150]), and 
wherein the gate driving circuit (GF) comprises: 
a normal stage column (210) extending in a pixel column direction (DR2) of the display panel and including a plurality of normal stages (i.e. SG1-SGn include a plurality of second gate circuits 210); and 
a dummy stage column (250) disposed adjacent to an end portion of the normal stage column (i.e. third gate circuits 250 is adjacent to the right end portion of the second gate circuits 210) in a pixel row direction (DR1) and including a plurality of dummy stages (i.e. stages SG1-SGn include a plurality of third gate circuits 250), (fig. 9, [0149-0155]).

However, Park does not mention an entirety of the gate driving circuit is disposed between opening portions in a display area of the display panel.
In a similar field of endeavor, Seo teaches an entirety of the gate driving circuit (GN1 to GN6) is disposed between opening portions in a display area (DA) of the display panel (100), (fig. 4, [0056-0057]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park, by specifically providing the entirety of the gate driving circuit to be disposed in the display area, as taught by Seo, for the purpose of reducing the bezel width, [0056].

Regarding claim 2, Park discloses wherein the data driving circuit (DD) is disposed adjacent to a first side (i.e. top side) of the display panel (DP) and connected to the display panel, (fig. 1, [0059-0060]).

Regarding claim 3, Park discloses 
wherein each of the normal stages (210) applies the gate output signal (i.e. gate line GL1 for outputting gate signal) to a single corresponding pixel row (i.e. first pixel row), and 
wherein each of the normal stages (210) is disposed at an area (i.e. second gate circuits 210 are disposed between pixels PX1) corresponding to a plurality of pixel columns (i.e. pixel column of data line DL1 and DL2), (fig. 9, [0079 and 0149-0150]).

Regarding claim 11, Park discloses wherein the gate driving circuit (GF) comprises: 
one normal stage column (i.e. gate circuit 210 of column in data line DL1) disposed at a first end portion (i.e. left end portion) of the display panel (DP) in a first direction (DR2); and 
one dummy stage column (i.e. gate circuit 250 of column in data line DL4) disposed at a second end portion (i.e. end portion of display area DA2) of the display panel (DA) in the first direction (DR2), (fig. 9, [0149-0153]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo and in view of Shin et al (U.S. Patent Pub. No. 2018/0068629; already of record).

Regarding claim 4, Park discloses wherein a normal stage (210) of the normal stages includes a plurality of transistors (T1 and T21), (figs. 9-10a, [0159]). 
However, Park in view of Seo does not mention a first group of the transistors is disposed between an M-th pixel column and an (M+1)-th pixel column. 
In a similar field of endeavor, Shin teaches 
wherein a normal stage (S1_1) of the normal stages (S1_1 to S1_2n) includes a plurality of transistors (TR1-TR4), (figs. 1 and 3, [0048, 0052 and 0062]), 
wherein a first group of the transistors (T3 and T4) is disposed between an M-th pixel column (i.e. pixel column of data lines DL1-DL3) and an (M+1)-th pixel column (i.e. pixel column of data lines DL4-DL6), 
wherein a second group of the transistors (TR1 and TR2) is disposed between the (M+1)-th pixel column (i.e. pixel column of data lines DL4-DL6) and an (M+2)-th pixel column (i.e. pixel column of data lines DL7-DL9), and wherein M is a positive integer, (fig. 4, [0063-0064 and 0069-0071).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the stages comprising the plurality of transistor between pixel columns, as taught by Shin, for the purpose of reducing the size of a bezel area, [0006].

Regarding claim 5, Park discloses wherein each of the dummy stages (250) is disposed at an area corresponding to a plurality of pixel columns (i.e. columns of data lines DL3 and DL4), (fig. 9, [0151 and 0156]).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo in view of Shin and in view of Park et al (U.S. Patent Pub. No. 2013/0321499; herein referenced as Park 499’).

Regarding claim 8, Park discloses wherein a normal stage (100) of the normal stages (210) comprises: 
a carry part (140) which outputs the clock signal as an N-th carry signal (CR1) in response to the signal at the first node (Q), (fig. 5, [0131]).
However, Park in view of Seo and in view of Shin does not mention a pull-up control part and a pull-down part.
In a similar field of endeavor, Park 499’ discloses wherein a normal stage (SR) of the normal stages comprises: 
a pull-up control part (Tr4) which applies a previous carry signal (GSp) of one of previous stages to a first node (Q1) in response to the previous carry signal (GSp); 
a pull-up part (Tr1) which outputs a clock signal as an N-th gate output signal (GS) in response to a signal at the first node (Q1); 
a carry part (Tr15) which outputs the clock signal as an N-th carry signal (CRout) in response to the signal at the first node (Q1); 
a first pull-down part (Tr6) which pulls down the signal at the first node (Q1) to a second off voltage (VSS2) in response to a first next carry signal (CR2) of one of next stages; and 
a second pull-down part (Tr2) which pulls down the N-th gate output signal (GS) to a first off voltage (VSS1) in response to a second next carry signal (CR1) of another of the next stages different from the first next carry signal (CR2), 
wherein N is a positive integer, (fig. 7, [0107, 0109, 0110, 0113 and 0123]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo and in view of Shin, by specifically providing the pull-up and pull-down part, as taught by Park 499’, for the purpose of driving the gate lines.  

Regarding claim 9, Park 499’ discloses wherein the first next carry signal (CR2) has a timing later than a timing of the second next carry signal (CR1) (i.e. carry signal CR2 is after carry signal CR1), (fig. 7, [0103-0104]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo and in view of Shin, by specifically providing carry signal, as taught by Park 499’, for the purpose of driving the gate lines.  

Regarding claim 10, Park 499’ discloses 
wherein the first next carry signal (CR2) is a carry signal of a third next stage (i.e. subsequent stage after the immediately subsequent stage) disposed at a third next stage position from a present stage (SR), and 
wherein the second next carry signal (CR1) is a carry signal of a second next stage (i.e. immediately subsequent stage) disposed at a second next stage position from the present stage (SR), (fig. 7, [0103-0104]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo and in view of Shin, by specifically providing carry signal, as taught by Park 499’, for the purpose of driving the gate lines.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo and in view of Tanaka et al (U.S. Patent Pub. No. 2016/0019856; already of record).

Regarding claim 12, Park discloses wherein the gate driving circuit (GF) comprises: 
a first normal stage column (gate circuits 210 of data line DL1) disposed at a first end portion (left portion) of the display panel (DP) in a first direction (DR2); 
a first dummy stage column (i.e. gate circuits 250 of data line DL4) disposed at a central portion of the display panel (DP) in the first direction (DR2), (fig. 9, [0150-0154]). 
	However, Park in view of Seo does not mention a second normal stage column disposed at a second end portion of the display panel. 
	In a similar field of endeavor, Tanaka teaches:  
a second normal stage column (11βR) disposed at a second end portion (i.e. right portion) of the display panel (820a) in the first direction (Y direction); and 
a second dummy stage column (11αR) disposed at the central portion of the display panel (820a) in the first direction and adjacent to the first dummy stage column (11βL), (fig. 33a, [0315-0317]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the second normal stage disposed at a second end portion, as taught by Tanaka, for the purpose of reducing the size of the picture-frame region of the active matrix substrate, [0004].

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo and in view of Kim et al (U.S. Patent Pub. No. 2012/0194773; already of record).

Regarding claim 13, Park discloses
wherein the display panel (DP) is divided into a plurality of sub areas (DA1-DA3), and 
wherein the gate driving circuit (GF) comprises one normal stage column (i.e. gate driver 210 in column of data line DL1) and one dummy stage column (i.e. gate driver 250 in column of data line DL3) for each of the sub areas (DA1-DA2), (fig. 9, [0149-0150 and 0155]).
However, Park in view of Seo does not mention a plurality of data driving chips. 
In a similar field of endeavor, Kim teaches 
wherein the data driving circuit (441, 442 and 443) comprises a plurality of data driving chips (431, 432 and 433), 
wherein the display panel (410) is divided into a plurality of sub areas (DA1-DA3) corresponding to the data driving chips, (fig. 9, [0094-0095]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the plurality of data drivers, as taught by Kim, for the purpose of driving a plurality of display areas.

Regarding claim 14, Park in view of Seo discloses everything as specified above in claim 1.  However, Park in view of Seo does not mention a plurality of display apparatuses.  
In a similar field of endeavor, Kim teaches a display system (700) comprising a plurality of display apparatuses (110, 210, 310 and 410) connected to each other, (fig. 12, [0113]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the plurality of display panels, as taught by Kim, for the purpose of having a large-scale display apparatus having improved display quality, [0007].

Regarding claim 15, Kim discloses wherein the display apparatuses are defined by four display apparatuses (110, 210, 310 and 410) disposed in two rows and two columns, (fig. 12, [0113]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the plurality of display panels, as taught by Kim, for the purpose of having a large-scale display apparatus having improved display quality, [0007].

Regarding claim 16, Kim discloses 
wherein a data driving circuit (141 and 142) of a first display apparatus (110) disposed in a first row and a first column among the four display apparatuses is disposed at an upper side of the first display apparatus, 
wherein a data driving circuit (341 and 342) of a second display apparatus (310) disposed in the first row and a second column among the four display apparatuses is disposed at an upper side of the second display apparatus, 
wherein a data driving circuit (241 and 242) of a third display apparatus (210) disposed in a second row and the first column among the four display apparatuses is disposed at a lower side of the third display apparatus, and 
wherein a data driving circuit (441 and 442) of a fourth display apparatus (410)  disposed in the second row and the second column among the four display apparatuses is disposed at a lower side of the fourth display apparatus, (fig. 12, [0113-0117]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo, by specifically providing the plurality of display apparatus, as taught by Kim, for the purpose of having a large-scale display apparatus having improved display quality, [0007].

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo in view of Kim and in view of Kim et al (U.S. Patent Pub. No. 2020/0015370; hereinafter referenced as Kim 370’).

Regarding claim 19, Park in view of Seo and in view of Kim discloses everything as specified above in claim 14.  However, Park in view of Seo and in view of Kim does not mention wherein the display apparatuses are defined by four display apparatuses disposed in one row and four columns.
In a similar field of endeavor, Kim 370’ teaches wherein the display apparatuses (1000) are defined by four display apparatuses (110-1, 110-2, 110-3 and 110-4) disposed in one row and four columns, (fig. 4, [0080]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo and in view of Kim, by specifically providing the fourth display panels disposed in one row and four columns, as taught by Kim 370’, for the purpose of having a different display panel arrangement.

Regarding claim 20, Kim 370’ discloses wherein data driving circuit (driver IC) of each of the four display apparatuses (110-1, 110-2, 110-3 and 110-4) are disposed at a lower side of the display apparatuses (i.e. driver IC are mounted in the non-display area NA proximate or adjacent a fourth edge ED4), (figs. 1 and 4, [0043]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park in view of Seo and in view of Kim, by specifically providing the four display panels, as taught by Kim 370’, for the purpose of having a different display panel arrangement.

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Seo has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691